Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 21, 2006







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed November 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00746-CV
____________
 
IN RE KATY ENGINEER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
August 30, 2006, relator Katy Engineer filed a petition for writ of mandamus in
this court, seeking relief from a divorce decree signed by respondent, the
Honorable Robert J. Kern, presiding judge of the 387th Judicial District Court,
Fort Bend County, on remand from this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  Relator argues that the decree after
remand does not accurately reflect this court=s opinion, dated January 31, 2006,
and is, therefore, an abuse of discretion.  See In re Castle Tex. Prod. Ltd.
P=ship, 157 S.W.3d 524, 527 (Tex. App.CTyler 2005, orig. proceeding) (AA trial court=s failure or refusal to comply with a
court of appeals mandate is an abuse of discretion.@).  




After
examining the matter, we conclude that relator has failed to establish the
trial court abused its discretion.  See Walker v. Packer, 827 S.W.2d
833, 840 (Tex.1992) (orig. proceeding).  Accordingly, we deny relator=s petition for writ of mandamus.  
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed November
21, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.